   Case: 1:18-cv-06306 Document #: 39 Filed: 04/03/19 Page 1 of 5 PageID #:1347



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 HOMELAND INSURANCE COMPANY OF NEW                            )
 YORK,                                                        )
                                                              )    18 C 6306
                                           Plaintiff,         )
                                                              )    Judge Gary Feinerman
                            vs.                               )
                                                              )
 HEALTH CARE SERVICE CORPORATION d/b/a                        )
 BLUE CROSS BLUE SHIELD OF ILLINOIS, BLUE                     )
 CROSS BLUE SHIELD OF NEW MEXICO, BLUE                        )
 CROSS BLUE SHIELD OF OKLAHOMA, and BLUE                      )
 CROSS BLUE SHIELD OF TEXAS,                                  )
                                                              )
                                         Defendant.           )

                             MEMORANDUM OPINION AND ORDER

       This declaratory judgment and breach of contract suit arises out of a Managed Care

Organization Errors and Omissions liability insurance policy that Defendant Health Care Service

Corporation (“HCSC”) purchased from Plaintiff Homeland Insurance Company of New York.

Doc. 20 at ¶ 2. The Homeland policy is a second-layer excess policy that provides coverage only

when two underlying policies are exhausted: a primary policy issued by Allied World Surplus

Lines Insurance Company, and a first-layer excess policy issued by Travelers Excess and Surplus

Lines Company. Doc. 1-1 at 918, 924; Doc. 20 at ¶¶ 34, 50, 56.

       HCSC is a defendant in several putative antitrust class actions pending as part of In re

Blue Cross Blue Shield Antitrust Litigation, No. 2:13-cv-20000-RDP (N.D. Ala.). Doc. 20 at ¶ 2.

HCSC tendered the defense to its liability insurers. Ibid. A coverage dispute arose, prompting

the primary insurer, Allied World, to bring a declaratory judgment suit. Allied World Surplus

Lines Ins. Co. v. Health Care Serv. Corp., No. 17 C 2480 (N.D. Ill.). That coverage suit was

voluntarily dismissed after HCSC reached a confidential settlement agreement with Allied World



                                                1
    Case: 1:18-cv-06306 Document #: 39 Filed: 04/03/19 Page 2 of 5 PageID #:1348



and certain of its other insurers, but not with Homeland. Doc. 27-1 at ¶¶ 2-3; Allied World,

Dkts. 75, 77. During its (unsuccessful) attempt to intervene in the Allied World suit, Homeland

sought a copy of the settlement agreement, but HCSC refused to produce it, citing its

confidentiality provision. Allied World, Dkt. 66-1 at ¶¶ 4-5, Dkts. 48, 77. Homeland then

brought this suit and again seeks a copy of the settlement agreement from HCSC. HCSC

declined to produce the agreement, again citing confidentiality grounds, and Homeland now

moves under Civil Rule 37 to compel its production. Doc. 26. The motion is denied.

       Rule 26(b)(1) provides that, “[u]nless otherwise limited by court order, the scope of

discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

P. 26(b)(1). Among the considerations relevant to the scope of discovery are “the importance of

the discovery in resolving the issues” in the case and “whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Ibid. “[D]istrict courts have broad discretion

in discovery matters … .” James v. Hyatt Regency Chi., 707 F.3d 775, 784 (7th Cir. 2013).

       Homeland argues that the settlement agreement is relevant to this suit because, without it,

Homeland cannot determine whether the underlying Allied World and Travelers policies were

exhausted within the meaning of its second-layer excess policy. Doc. 26-2 at 9-16. Homeland

suspects that the agreement “includes payment for non-covered loss” or “otherwise amends” the

underlying policies such that those policies may be exhausted in the eyes of the underlying

insurers—in that HCSC agreed that Allied World and Travelers have no further obligation to pay

under their policies—without being exhausted in the manner required by Homeland’s policy. Id.

at 10. That is, Homeland worries that HCSC will eventually assert that it has exhausted the

Allied World and Travelers policies, at which point Homeland will need to know the details of




                                                2
    Case: 1:18-cv-06306 Document #: 39 Filed: 04/03/19 Page 3 of 5 PageID #:1349



the agreement to determine whether that assertion is true and thus whether it must pay under its

second-layer excess policy.

       Homeland’s concerns, and thus its demand for production of the settlement agreement,

are premature. HCSC has not made a claim under the Homeland policy and has not asserted that

it has exhausted the underlying Allied World and Travelers policies. Doc. 27 at 7; Doc. 28 at 16.

That is because the litigation for which HCSC might ultimately seek coverage from Homeland is

still pending and, according to HCSC, its defense expenses “have not approached” the

$50 million point at which Homeland’s policy would attach. Doc. 27 at 7. Because Homeland’s

sole theory of relevance is that the settlement agreement may refute HCSC’s exhaustion

argument or otherwise give rise to a coverage defense, the agreement will not become “relevant

to any party’s claim or defense,” Fed. R. Civ. P. 26(b)(1), unless and until HCSC makes a claim

under the Homeland policy and attempts to prove that it exhausted the underlying policies. And

because HCSC might never do so, the agreement’s relevance is speculative at this point.

       Under these circumstances and at this early juncture, mere speculation that the settlement

agreement might someday be relevant does not warrant overriding the interests inherent in the

settling parties’ decision to keep the agreement’s terms confidential. As HCSC correctly notes,

Doc. 27 at 17-19, the public policy favoring settlements weighs against compelling production of

a confidential settlement agreement, particularly where the agreement has little to no relevance to

the litigation. See Malone v. Ameren UE, 646 F.3d 512, 516 (8th Cir. 2011) (holding that “the

district court did not abuse its discretion in concluding that discovery concerning the settlement

agreement was not warranted” where the proposed discovery had “limited probative value” and

risked “compromis[ing] the confidentiality of the settlement”); Butta-Brinkman v. FCA Int’l,

Ltd., 164 F.R.D. 475, 476-77 (N.D. Ill. 1995) (denying a motion to compel production of




                                                 3
    Case: 1:18-cv-06306 Document #: 39 Filed: 04/03/19 Page 4 of 5 PageID #:1350



confidential settlement agreements, reasoning that the public policy favoring settlement makes it

inappropriate to compel disclosure except where the information is necessary to the movant’s

case); Grove Fresh Distribs., Inc. v. John Labatt Ltd., 888 F. Supp. 1427, 1441 (N.D. Ill. 1995)

(“[A]bsent special circumstances, a court should honor confidentialities that are bargained-for

elements of settlement agreements.”) (internal quotation marks omitted), aff’d, 134 F.3d 374 (7th

Cir. 1998) (unpublished table decision). Additionally, compelling production of the settlement

agreement at this point would likely give Homeland an unfair advantage in its own settlement

negotiations with HCSC by allowing it to learn what concessions HCSC was willing to make to

the settling insurers. Thus, the burdens of compelling production far outweigh the speculative

benefits, at least for now.

        Homeland argues that a cooperation provision in its policy requires HCSC to produce the

settlement agreement. Doc. 26-2 at 18; see Doc. 1-1 at 927 (“[Homeland] may, at its sole

discretion, elect to associate in the investigation, settlement or defense of any Claim against

[HCSC], even if the Underlying Insurance has not been exhausted. If [Homeland] so elects,

[HCSC] will cooperate with [Homeland] and will make available all such information and

records as [Homeland] may reasonably require.”) (emphasis altered). Even if Homeland’s

reading of that provision were correct, Homeland cites no authority for the proposition that a

contractual obligation to provide information is a justification for compelling production of that

information under Rule 37, thus forfeiting the point. See M.G. Skinner & Assocs. Ins. Agency v.

Norman-Spencer Agency, Inc., 845 F.3d 313, 321 (7th Cir. 2017) (“Perfunctory and undeveloped

arguments are waived, as are arguments unsupported by legal authority.”). In any event, a

motion to compel is a vehicle for enforcing HCSC’s discovery obligations, see Fed. R. Civ.

P. 37(a), not for adjudicating the merits of Homeland’s breach of contract claim and request for




                                                 4
    Case: 1:18-cv-06306 Document #: 39 Filed: 04/03/19 Page 5 of 5 PageID #:1351



specific performance, Doc. 1 at ¶¶ 84-88, 95-101. See United Disaster Response, LLC v. Omni

Pinnacle, LLC, 2008 WL 11353712, at *5 (E.D. La. Nov. 24, 2008) (holding that a “dispute over

[a party’s] compliance with its alleged contractual obligations” to “produce documents that, by

the terms of the contract, belong to” the movant “cannot be resolved in [a] motion to compel”).

       Homeland’s motion to compel is therefore denied. The denial is without prejudice to

renewal in the event HCSC makes a claim under the Homeland policy and asserts that it has

exhausted the underlying policies. In this regard, it bears mention the parties agreed at oral

argument that HCSC has the burden to prove exhaustion if it makes a claim under the Homeland

policy. Doc. 33. Thus, if Homeland is correct that the exhaustion question cannot be answered

without knowing what the settlement agreement provides, HCSC bears the risk of losing this

case if it insists on keeping the agreement’s contents secret.



April 3, 2019                                         ____________________________________
                                                            United States District Judge




                                                  5
